        Case 3:16-cv-00444-REB Document 185 Filed 03/05/21 Page 1 of 21




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF IDAHO



ROBERT KREB, an individual,                              Case No.: 3:16-cv-00444-REB

       Plaintiff,                                        MEMORANDUM DECISION AND
                                                         ORDER RE: DEFENDANTS’
       vs.                                               MOTION FOR SUMMARY
                                                         JUDGMENT
JACKSONS FOOD STORES, INC., a Nevada
Corporation, JACKSON JET CENTER, LLC, an                 (Dkt. 126)
Idaho Corporation, and CONYAN AVIATION,
INC., d/b/a Jackson Jet Center, an Idaho
Corporation

       Defendants,


       Pending before the Court is Defendants’ Motion for Summary Judgment (Dkt. 126).

Having carefully considered the record, participated in oral argument, and otherwise being fully

advised, the Court enters the following Memorandum Decision and Order:

                                       I. BACKGROUND1

       In November 2013, Plaintiff Robert Kreb applied to a Life Flight Network, LLC (“LFN”)

job posting. He was hired the next month – not by LFN, but by Defendants Jacksons Food

Stores, Inc., Jackson Jet Center, LLC, and Conyan Aviation, Inc., d/b/a Jackson Jet Center

(collectively referred to as “Jacksons” or “Defendants”). See Pl.’s First Am. Compl., ¶¶ 6-7, 15-

17 (Dkt. 78). This unusual arrangement stemmed from the fact that when Plaintiff was hired,

Jacksons held a Federal Aviation Administration (“FAA”) Part 135 Certificate, while LFN did

not. See id. at ¶¶ 9, 18. So, it was Jacksons that actually hired Plaintiff to fly fixed-wing


       1
          Plaintiff’s claims began in Washington state court before being removed to federal
court in the Western District of Washington. The federal court in Washington then ordered the
case transferred to this Court, while separate administrative claims proceeded before the
Department of Labor.

MEMORANDUM DECISION AND ORDER - 1
        Case 3:16-cv-00444-REB Document 185 Filed 03/05/21 Page 2 of 21




emergency medical response planes for emergency medical transport services provided by LFN,

with LFN contracting with Jacksons for Plaintiff’s services until LFN secured an FAA Part 135

Certificate and formally (re)hired Plaintiff itself. See id. at ¶¶ 6-7, 10, 18-19. In short, Jacksons

technically employed Plaintiff, but his work followed dispatch directions from LFN employees,

he piloted LFN-owned planes, followed LFN handbooks and safety guidelines, reported to LFN

supervisors, wore an LFN uniform, and was to follow LFN protocols. See id. at ¶¶ 8, 19.

       While employed, Plaintiff raised many complaints with Jacksons and/or LFN about

alleged failures to pay him wages and other compensation he says he was promised. See

generally id. at ¶¶ 34, 38-57. Jacksons ultimately fired Plaintiff on July 10, 2014, one day after

he raised alleged safety concerns (concerns questioned by Jacksons) about an LFN flight he was

scheduled to pilot. See id. at ¶¶ 58-67. Following his termination, Plaintiff claims that he was

“blacklisted” from other pilot jobs, and that although now employed, he moved to New Mexico

with his family because he could not obtain employment in the Pacific Northwest. See id. at

¶¶ 70-74. This action followed.

       Originally, Plaintiff alleged that Jacksons and LFN owe him unpaid wages and other

compensation (first claim), wrongfully discharged him in violation of public policy (second

claim), and breached their employment contract with him (third claim). See Pl.’s Compl., ¶¶ 1.1,

5.1-7.3 (Dkt. 1, Att. 1). Among other things, Plaintiff sought unpaid wages, lost future wages,

punitive damages, exemplary damages, and emotional distress damages. See id. at ¶¶ 8.1-8.11.

       Jacksons moved for summary judgment on December 7, 2016. See Jacksons’ MSJ (Dkt.

46).2 On the same day Plaintiff responded to Jacksons’ Motion for Summary Judgment, Plaintiff


       2
          On July 25, 2017, the parties stipulated to LFN’s dismissal from this action and, on
August 1, 2017, the Court entered an Order to that effect. See Stip. (Dkt. 71); 8/1/17 Order (Dkt.
72). LFN’s dismissal had no effect on Plaintiff’s claims against Jacksons or, likewise, Jacksons’
defenses to Plaintiff’s claims against them. See id.

MEMORANDUM DECISION AND ORDER - 2
        Case 3:16-cv-00444-REB Document 185 Filed 03/05/21 Page 3 of 21




also moved to amend his Complaint. See Pl.’s Resp. to MSJ (Dkt. 60); Pl.’s Mot. for Leave to

Am. Compl. (Dkt. 62).

       On March 12, 2018, the Court granted, in part, and denied, in part, Jacksons’ Motion for

Summary Judgment. Plaintiff’s wage claim (first claim) was dismissed as time-barred (except

for insurance benefits-related wage claims); Plaintiff’s wrongful discharge claim (second claim)

premised upon safety concerns (but not premised upon wage concerns) was dismissed because it

was precluded by Plaintiff’s then-pending, related administrative action; and Plaintiff’s breach of

contract claim (third claim) was dismissed as time-barred. See 3/12/18 MDO, pp. 12-20, 22-23

(Dkt. 77). The Court also granted Plaintiff leave to amend his Complaint to add a Fair Labor

Standards Act (“FLSA”) claim for retaliation based on Plaintiff’s complaints regarding overtime.

See id. at pp. 20-23.

       Consistent with the Court’s March 12, 2018 Memorandum Decision and Order,

Plaintiff’s eventual First Amended Complaint asserts three amended claims against Jacksons:

(1) failure to pay insurance-related wages due; (2) wrongful termination in violation of public

policy based on wage concerns; and (3) retaliation under the FLSA. See Pls.’ First Am. Compl.,

¶¶ 78-96 (Dkt. 78). Jacksons moved again for summary judgment, arguing that each of these

claims fails because Jacksons made no promises to pay Plaintiff any overtime or additional

insurance-related benefits; and that, without such predicate promises from Jacksons to Plaintiff,

his claims against Jacksons cannot stand. See generally Jacksons’ Mem. ISO of MSJ (Dkt. 126-

2). That motion is decided here.

                                   II. LEGAL STANDARD

       A court “shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). One principal purpose of summary judgment “is to isolate and dispose of

MEMORANDUM DECISION AND ORDER - 3
        Case 3:16-cv-00444-REB Document 185 Filed 03/05/21 Page 4 of 21




factually unsupported claims . . . .” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). It is

“not a disfavored procedural shortcut,” but is instead the “principal tool[ ] by which factually

insufficient claims or defenses [can] be isolated and prevented from going to trial with the

attendant unwarranted consumption of public and private resources.” Id. at 327.

       The burden of establishing the absence of a genuine issue of material fact lies with the

moving party, and the court must view the facts and draw reasonable inferences in the light most

favorable to the nonmoving party. See id. at 322-23; see also Scott v. Harris, 550 U.S. 372, 378

(2007). A disputed fact is “material” where the resolution of that fact might affect the outcome

of the suit under the governing law, and the dispute is “genuine” where “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). To show that a genuine issue of material fact is not in dispute, a

party may cite to particular materials in the record, or show that the materials cited do not

establish the presence of a genuine dispute, or that the adverse party is unable to produce

admissible evidence to support the fact. See Fed. R. Civ. P. 56(c)(1)(A) & (B); Ransier v. United

States, 2014 WL 5305852, at *2 (D. Idaho 2014).

       In response, the nonmoving party cannot simply rest on the pleadings or argue that any

disagreement or “metaphysical doubt” about a material issue of fact precludes summary

judgment. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986);

see also Celotex, 477 U.S. at 322-23. Nor will uncorroborated allegations and “self-serving

testimony” create a genuine issue of material fact. Villiarimo v. Aloha Island Air, Inc., 281 F.3d

1054, 1061 (9th Cir. 2002). Similarly, conclusory or speculative testimony in affidavits is

insufficient to raise genuine issues of fact and defeat summary judgment. See Thornhill Publ’g

Co. v. GTE Corp., 594 F.2d 730, 738 (9th Cir. 1979). The nonmoving party must produce some

significant probative evidence tending to contradict the moving party’s allegations, thereby

MEMORANDUM DECISION AND ORDER - 4
           Case 3:16-cv-00444-REB Document 185 Filed 03/05/21 Page 5 of 21




creating a material question of fact. See Anderson, 477 U.S. at 256-57 (plaintiff must present

affirmative evidence to defeat properly supported motion for summary judgment).

       Rule 56(e)(3) authorizes summary judgment for the moving party “if the motion and

supporting materials – including the facts considered undisputed – show that the movant is

entitled to it.” Fed. R. Civ. P. 56(e)(3). Though the Court may not weigh conflicting evidence or

make credibility determinations, there must be more than a mere scintilla of contradictory

evidence to survive summary judgment. See Addisu v. Fred Meyer, Inc., 198 F.3d 1130, 1134

(9th Cir. 2000); see also Scott, 550 U.S. at 380 (“When opposing parties tell two different stories,

one of which is blatantly contradicted by the record, so that no reasonable jury could believe it, a

court should not adopt that version of the facts for purposes of ruling on a motion for summary

judgment.”). Rather, “there must be evidence on which the jury could reasonably find for the

[non-moving party].” Anderson, 477 U.S. at 252; see also Weston v. Harrigan, 359 F.App’x

868, 870 (9th Cir. 2009) (“A court does not have to accept as true allegations that are contradicted

by the record and which no reasonable jury would believe.”). “Summary judgment must be

entered ‘against a party who fails to make a showing sufficient to establish the existence of an

element essential to that party’s case, and on which that party will bear the burden of proof at

trial.’” United States v. Carter, 906 F.2d 1375, 1376 (9th Cir. 1990) (quoting Celotex, 477 U.S.

at 322).

                                       III. DISCUSSION

A.     Plaintiff’s Claims Assume an Entitlement to Certain Benefits from Jacksons

       Each of Plaintiff’s three remaining claims – (1) failure to pay insurance-related wages,

(2) wrongful termination based on wage concerns, and (3) retaliation based on complaints

regarding overtime compensation under the FLSA – presupposes that he was not fully

compensated and that it was Jacksons’ obligation to pay him the additional compensation. To be

MEMORANDUM DECISION AND ORDER - 5
        Case 3:16-cv-00444-REB Document 185 Filed 03/05/21 Page 6 of 21




clear, Plaintiff does not allege he was never paid; rather, he argues that he was not paid as much

as he was entitled, contending that he was owed overtime pay, fringe benefits, differences in

insurance coverage benefits, flight differential pay (higher rates for certain flights), per diems,

and payment for time logged before/after shifts. See Pl.’s First Am. Compl., ¶¶ 13, 20-25, 34,

38-47 (Dkt. 78). Plaintiff alleges that Jacksons was responsible for these additional benefits,

beyond the salary and insurance benefits that Jacksons indisputably paid/provided to Plaintiff for

the entirety of his employment with Jacksons.

       For example, under the Idaho Wage Claim Act (“IWCA”), a “wage claim” means “an

employee’s claim against an employer for compensation for the employee’s own personal

services, and includes wages, penalties, or damages provided by law to employees with a claim

for unpaid wages.” I.C. § 45-601(6). “Wages” are defined under the IWCA as “compensation

for labor or services rendered by an employee, whether the amount is determined on a time, task,

piece or commission basis.” I.C. § 45-601(7). While employers are required to pay wages

monthly, the employer and employee have a great deal of freedom to determine how that

compensation will be paid – that is, “the [IWCA] does not place any limitations on the ability of

the employer and employee to contract for the terms of the employee’s compensation.” Bakker

v. Thunder-Spring-Wareham, LLC, 108 P.3d 332, 337 (Idaho 2005). To this end, Plaintiff claims

that Jacksons “promised” certain insurance-related benefits, alleging as the basis for his first

claim (failure to pay insurance-related wages) that “Defendants willfully violated [the IWCA] by

failing to pay [Plaintiff’s] promised payments related to his insurance benefits.” Pl.’s First Am.

Compl, ¶ 79 (Dkt. 78) (emphasis added).

       Relatedly, the right to discharge an at-will employee (like Plaintiff) is limited by

considerations of public policy, such as when the motivation for the firing contravenes public

policy. See Van v. Portneuf Med. Ctr., 212 P.3d 982, 991 (Idaho 2009). One such exception

MEMORANDUM DECISION AND ORDER - 6
        Case 3:16-cv-00444-REB Document 185 Filed 03/05/21 Page 7 of 21




protects employees who refuse to commit unlawful acts, who perform important public

obligations, or, relevant here, who exercise certain legal rights and privileges. See id. It follows

that an employer may not discharge an at-will employee without cause when the discharge would

violate public policy. See id. Plaintiff claims that his “termination . . . amounts to wrongful

discharge as it offends public policies enacted to ensure the economic security of employees,”

alleging in support of his second claim (wrongful termination) that Jacksons terminated his

employment “immediately after he reported shortcomings in pay and then blacklisted [him] from

obtaining new employment in the Pacific Northwest.” Pl.’s First Am. Compl, ¶¶ 85-88 (Dkt.

78). Plaintiff relies upon Idaho Code § 45-613, which states in relevant part:

       No employer shall discharge or in any other manner retaliate against any employee
       because that employee has made a complaint to the employer, or to the department,
       or filed suit alleging that the employee has not been paid in accordance with the
       [IWCA], or because the employee has testified or may be about to testify in an
       investigation or hearing undertaken by the department. The provisions of this
       section shall not be construed to otherwise restrict the discipline or termination of
       an employee.

See id. at ¶ 84 (quoting I.C. § 45-613 (emphasis added)).

       Finally, and in the same vein, the FLSA proscribes firing, or in any other manner

discriminating against, an employee for complaining about an employer’s failure to pay required

overtime. See 29 U.S.C. §§ 207(a)(1), 215(a)(3). Plaintiff claims he “had an objectively

reasonable belief”3 that Jacksons was required to pay his overtime under the FLSA, alleging as


       3
         This select turn-of-phrase is likely drawn from the Court’s handling of Plaintiff’s earlier
Motion to Amend within its March 12, 2018 Memorandum Decision and Order. See supra.
There, the Court re-phrased Plaintiff’s response to Jacksons’ then-raised futility argument as
follows:

       Plaintiff acknowledges that he may not be entitled to FLSA-mandated overtime [ ],
       but nonetheless argues that he remains protected by FLSA’s anti-retaliation
       provision. According to Plaintiff, so long as his wage complaint is in good faith
       and objectively reasonable (even if mistaken and [Jacksons’] conduct is actually
       lawful), his FLSA retaliation claim is properly asserted.

MEMORANDUM DECISION AND ORDER - 7
        Case 3:16-cv-00444-REB Document 185 Filed 03/05/21 Page 8 of 21




the basis for his third claim (retaliation based on complaints for overtime compensation under the

FLSA) that Jacksons fired him on July 10, 2014 “because he complained, just the day before,

that they had not paid him and the other pilots overtime.” Pl.’s First Am. Compl. ¶¶ 92, 94 (Dkt.

78).

       In sum, the viability of Plaintiff’s claims against Jacksons – and, thus, this action in its

entirety – turns on whether Jacksons was required to pay Plaintiff those additional employment

benefits he claims he should have received. For the reasons that follow, the Court concludes

that, even if Plaintiff was entitled to compensation/benefits above and beyond what Jacksons

actually paid to him, any such additional compensation/benefits were not Jacksons’

responsibility.

B.     Jacksons Was Not Obligated to Pay Plaintiff Certain Additional Benefits

       Plaintiff’s theory against Jacksons runs a particular path and proceeds as follows: (1)

owing to promises made at the time he was hired, Jacksons owes/owed him more than he was

actually paid (including insurance-related wages and overtime); and (2) Jacksons improperly

fired him and/or retaliated against him in violation of public policy and the FLSA after he

complained that he had not been fully compensated as originally promised. The record,

however, does not neatly track such a path; rather, it indicates that even though certain promises

may have been made to Plaintiff when he was first hired, any such promises did not originate

with Jacksons and that, actually, Jacksons paid Plaintiff all that Jacksons was required to pay.



3/12/18 MDO, p. 21 (Dkt. 77) (internal citations omitted, emphasis added). At that time, the
Court declined to find as a matter of law that Plaintiff is foreclosed from making an FLSA
retaliation claim because of Jacksons’ status as an exempt employer, though acknowledging the
inherent logic to that reasoning. Id. at pp. 21-22. Instead, the Court simply permitted the
amendment, leaving for another day the question of whether an FLSA retaliation claim could
prevail against an exempt employer. See id. at p. 22 (. . . neither party has put before the Court
any authority (binding or otherwise) directly apropos of what is a nuanced, complicated, and
potentially lynchpin issue.”).

MEMORANDUM DECISION AND ORDER - 8
        Case 3:16-cv-00444-REB Document 185 Filed 03/05/21 Page 9 of 21




       Plaintiff’s pleadings (both his original Complaint and First Amended Complaint) either

collectively group Jacksons with LFN (denoting them as “Defendants”), or clearly differentiate

the two when alleging how certain promises were made to him when being recruited in late

2013.4 Significantly, however, Plaintiff’s own pleadings do not specifically allege that Jacksons

made any of the promises Plaintiff relies upon to support the three claims he has asserted against

Jacksons. Instead, the pleadings point to LFN as the source of promises. For instance, within his

First Amended Complaint, Plaintiff alleges:

      “LFN recruited Mr. Kreb and had him placed in Lewiston, Idaho as his principal
       base of operations.” Pl.’s First Am. Compl., ¶ 7 (Dkt. 78).

      “LFN contracted with [Jacksons] to co-employ Mr. Kreb to perform emergency
       medical service (“EMS”) transport under the LFN banner.” Id. at ¶ 10.

      “Mr. Kreb first submitted his application for hire through the ‘jobs@lifeflight.org’
       [(LFN)] email address on November 3, 2013.” Id. at ¶ 15.

      “On November 19, 2013, Mr. Kreb was interviewed on the telephone by Ryan
       Swakon, LFN Director of Operations, BJ Miles, LFN Director of Safety and Risk
       Management, and Ron Fergie, LFN Chief Pilot.” Id. at ¶ 16.

      “LFN then arranged for Mr. Kreb to attend an in-person interview at the LFN
       headquarters in Aurora, Oregon. This was later revised to an in-person interview
       in Boise, Idaho at the Jackson Jet Center, LLC [(“JJC”)] headquarters.” Id. at ¶ 17.

      “Ryan Swakon, Ron Fergie [(both for LFN)] and Steve Bower for JJC informed
       Mr. Kreb that LFN was working towards obtaining an FAA FAR Part 135
       certificate within a 90 day timeframe.” Id. at ¶ 18.

      “These men told Mr. Kreb that, in the meantime, JJC would be Mr. Kreb’s
       employer in name; he would nevertheless fly LFN owned planes, wear an LFN
       uniform, follow LFN protocol and would be expected to follow LFN flight
       directives, including safety protocols.” Id. at ¶ 19.

      “Additionally, Mr. Swakon, Mr. Fergie and Nicole Barnard-Croft all assured Mr.
       Kreb that pilots who fly for LFN receive overtime compensation and all LFN fringe


       4
          Again, Plaintiff already dismissed his claims against LFN, and the Court dismissed
LFN from the lawsuit in 2017; the details leading up to LFN’s dismissal (or any related terms)
are not in the record. See supra.

MEMORANDUM DECISION AND ORDER - 9
       Case 3:16-cv-00444-REB Document 185 Filed 03/05/21 Page 10 of 21




       benefits regardless of who was his employer in name.” Id. at ¶ 20 (emphasis
       added).

      “Though Mr. Kreb was going to be paid through JJC’s payroll system, Mr. Swakon
       stated to Mr. Kreb in his Boise interview that LFN would cut a check for any
       benefits coverage differences, and differences in deductibles not covered by the JJC
       insurer. Mr. Swakon further stated that all overtime, PTO and sick days would be
       calculated and paid through JJC payroll.” Id. at ¶ 21 (emphasis added).5

      “LFN’s company handbooks provide for overtime pay of pilots and for flight
       differentials where flights that occurred later in the scheduled shift were paid at a
       higher premium.” Id. at ¶ 23 (emphasis added).

      “LFN represented that per diems would be provided to pilots for company required
       training, travel to training centers, and other overnight stays.” Id. at ¶ 24
       (emphasis added).

      “LFN assured Mr. Kreb and other Lewiston pilots numerous times that they would
       soon be paid by LFN payroll and would be eligible to receive all of the same
       benefits, compensation and bonus structures as other LFN employees.” Id. at ¶ 25
       (emphasis added).

      “LFN’s intentions regarding the compensation of pilots like Mr. Kreb were
       memorialized in many communications from LFN to Mr. Kreb and JJC
       management.” Id. at ¶ 26.

      “LFN agreed to pay Mr. Kreb’s $29.10 hourly wage with an annual $1000.00 ATP
       stipend. This was confirmed by an offer of employment emailed from Mr. Steve
       Bower [(for JJC)] to Mr. Kreb on Friday, December 13, 2013.” Id. at ¶ 27
       (emphasis added).

      “After nearly a one month recruitment process, LFN hired Mr. Kreb to fly out of
       the Lewiston, Idaho base. He would commute from his home in Friday Harbor
       each week to start a seven-day schedule for LFN.” Id. at ¶ 31.


       5
           Plaintiff argues that, before LFN was dismissed from the action, it admitted that Mr.
Swakon [of LFN] told Plaintiff that all overtime, PTO and sick days would be calculated and
paid through JJC payroll. See Ex. 2 at ¶ 4.12 to Pl.’s Errata (Dkt. 176-2) (attaching LFN’s
Answer and Affirmative Defenses to Plaintiff’s original Complaint). However, this is an
allegation of a statement made by an LFN representative, not by anyone from Jacksons.
Moreover, LFN expressly denied Plaintiff’s additional allegation that: “Mr. Bower, as JJC’s
representative, agreed to this arrangement at the time of the interview.” See id.; compare with
Pl.’s Compl., ¶ 4.12 (Dkt. 1-1) and Pl.’s First Am. Compl., ¶ 22 (Dkt. 78). Hence, although
Plaintiff alleges that LFN may have once suggested that overtime would be paid through
Jacksons, Jacksons itself never stated that to Plaintiff or anyone else. But see infra (discussing
12/13/13 and 1/16/14 emails from Steve Bower to Plaintiff and other JJC pilots).

MEMORANDUM DECISION AND ORDER - 10
      Case 3:16-cv-00444-REB Document 185 Filed 03/05/21 Page 11 of 21




     “Mr. Kreb did not receive the per diem pay promised by LFN during his training
      period.” Id. at ¶ 34 (emphasis added).

     “JJC only paid Mr. Kreb ‘straight time’ pay and limited their payments to 80 hours
      per two-week pay period, regardless of the hours he worked.” Id. at ¶ 38.

     “This was not what LFN promised Mr. Kreb at the time he was hired, nor was it
      what he understood federal overtime law required.” Id. at ¶ 39 (emphasis added).

     “After Mr. Kreb protested this change in pay, Steve Bower, Director of Operations
      for JJC, wrote the three Lewiston pilots, Mr. Kreb, Matt Stewart, and Craig Young,
      and stated that JJC hired the three pilots as ‘salaried professionals.’” Id. at ¶ 40.

     “Mr. Bower explained that JJC had decided to pay the pilots by using the LFN
      hourly rate and then multiplying it by an approximate 2184 hours ‘normally worked
      in a year’ by the pilots, converting their pay to a ‘salary’ rate. Their paycheck
      reflected 80 hours, though he acknowledged that this was not the hours that they
      actually worked. In fact, the pilots were scheduled to be working at least 84 hours
      per work week.” Id. at ¶ 41.

     “This pay arrangement was not communicated to Mr. Kreb at the time of hire.” Id.
      at ¶ 42.

     “Mr. Bower added that when LFN soon became their employer, that they would
      have a method of paying for overtime compensation. Mr. Kreb believed that he
      was entitled to overtime compensation not only due to his original agreement when
      he was hired but also under federal overtime law.” Id. at ¶ 43.

     “Mr. Kreb continued to raise his objections regarding wages with Defendants.” Id.
      at ¶ 44.

     “Beginning in March 2014, Mr. Kreb began working additional days, but was not
      paid double time pay as he had been promised by LFN.” Id. at ¶ 45 (emphasis
      added).

     “Defendants did not compensate Mr. Kreb for this [(shift change and safety briefing
      and other pre-flight duties)] ‘off the clock’ time.” Id. at ¶ 47.

     “As a result of Defendants’ failure to correct these pay issues, Mr. Kreb was not
      paid wages as required by law, including hourly pay and overtime pay
      requirements.” Id. at ¶ 48.

     “At no time did Defendants assert or make known to Mr. Kreb that they allegedly
      thought he was exempt from overtime pay.” Id. at ¶ 49; but see id. at ¶¶ 40-41.




MEMORANDUM DECISION AND ORDER - 11
       Case 3:16-cv-00444-REB Document 185 Filed 03/05/21 Page 12 of 21




      “When Mr. Kreb complained to JJC’s agent, Wayne Werner, regarding pay, Mr.
       Werner stated, ‘Thanks for reaching out to LFN as this is the proper channel to go
       through.” Id. at ¶ 50 (emphasis added).

      “Mr. Kreb also protested to LFN that is promises to pay him more were not honored
       during those first six months of employment.” Id. at ¶ 51 (emphasis added).

      “Mr. Fergie, LFN Chief Pilot, acknowledged the issue on June 19, 2014, telling Mr.
       Kreb, ‘Soon we will be under one umbrella’ and they could address the problems
       then.” Id. at ¶ 52.

      “After the pilots protested the discrepancies between the promised compensation
       and the compensation actually received numerous times, Ryan Swakon for LFN
       finally called a conference call between the Lewiston pilots and himself. Id. at ¶ 54
       (emphasis added).

      “In that conference call on July 8, 2014 Mr. Swakon admitted that there were issues
       with pay that needed to be corrected.” Id. at ¶ 55 (emphasis added).

      “Mr. Swakon assured the pilots that going forward, their overtime pay and flight
       differential promises would be honored.” Id. at ¶ 56 (emphasis added).

      “Steve Bower sent an email confirming LFN’s commitment to honor their promises
       regarding pay the following day to all of the pilots in Lewiston who flew for LFN.”
       Id. at ¶ 57 (emphasis added).

       The record itself mirrors the focus of Plaintiff’s pleadings, i.e., that, if anything, it was

LFN – not Jacksons – that made promises to Plaintiff (and that Plaintiff understood as much).

The record also provides factual context to Plaintiff’s claim for additional benefits, context that

illustrates real-time facts regarding what was said, and by who/whom. For example, on

December 13, 2013, Jacksons’ Steve Bower relayed to Plaintiff that he “will receive a $1000

annual ATP stipend, full-time [JJC] pilot benefits, and additional compensation for hours

worked beyond your scheduled shifts.” Ex. 6 to Kreb Decl. (Dkt. 141-6) (emphasis added).

Importantly, Mr. Bower did not say that Jacksons would be responsible for these benefits (other

than the full-time JJC pilot benefits). See id. The distinction was further illustrated a month later

when the first pay checks went out and LFN pilots were told that (as to their relationship with

Jacksons) each was “a salaried exempt employee, which means that you are paid the same

MEMORANDUM DECISION AND ORDER - 12
       Case 3:16-cv-00444-REB Document 185 Filed 03/05/21 Page 13 of 21




amount every 2 weeks regardless of your schedule or the amount of hours you work.” Ex. 5 to

Kreb Decl. (Dkt. 141-5). An email to the pilots from Mr. Bower two days later, on January 16,

2014, repeated the information, stating in relevant part:

       I hired you as salaried professional pilots. That is an exempt employee status,
       meaning that you are not entitled to overtime pay, nor are you docked when your
       schedule involves less than 40 hours per week. For example, you are receiving
       your normal salary now while waiting for us to be able to start your local training.

       I converted the hourly rate [LFN] told me to an annual salary by multiplying it by
       the 2184 hours you will normally work in a year. Our payroll department converted
       that annual salary to a bi-weekly salary by dividing it into 26 pay periods. The pay
       stubs will show 80 hours per pay period even though we understand that your
       schedule will always differ from that.

       Regarding the ATP stipend, I misunderstood and consequently mis-communicated
       what [JJC] can do. We require all our pilots to have an ATP as a condition of
       employment, so we don’t pay a bonus for it. [LFN], when they get their certificate
       and become your employer, may be able to offer that bonus as they described in
       their hiring request details.

       Regarding extra pay for shifts longer than 12 hours, you would have to become
       non-exempt employees (hourly) to earn what amounts to overtime. We aren’t set
       up that way, but again, [LFN] apparently will have a method to honor that feature
       when they become your employer.

       For now, I hope you enjoy your paid time at home waiting for us to get ready to
       begin your training here. It currently appears that we will be ready on or about
       Monday, January 27. . . .

Ex. F to Gunn Decl. (Dkt. 126-5) (emphasis added).6 The correspondence that followed is

consistent on the subject of, and leaves no room for ambiguity, the different obligations as

between Jacksons and LFN, namely:


       6
          Two other LFN pilots hired by Jacksons, Craig Young and Aaron Roark, reiterated that
“it was made clear to [themselves] and the other pilots that we were salaried employees and
would not receive overtime compensation from [JJC]” and that, at the time of hire, “it was also
made clear . . . that we would receive [JJC] benefits, and that any differential in the benefits
between [JJC] and [LFN] would be the sole responsibility of [LFN].” Young Decl., ¶¶ 3-4 (Dkt.
126-3); Roark Decl., ¶¶ 3-4 (Dkt. 126-4). Their employment with Jacksons terminated on
August 11, 2014 and neither was hired by LFN. See Young Decl., ¶¶ 11-12 (Dkt. 126-3); Roark
Decl., ¶¶ 5-6 (Dkt. 126-4).

MEMORANDUM DECISION AND ORDER - 13
      Case 3:16-cv-00444-REB Document 185 Filed 03/05/21 Page 14 of 21




     In a June 7, 2014 email to Aaron Roark and Craig Young, Plaintiff responded to a
      schedule change proposal involving the three JJC/LFN pilots, stating: “I think this
      is what you were after. I do not believe extra day pay for my two 8-day weeks you
      propose for me [sic] and I cannot agree to that particularly until our
      overtime/holiday pay issue with LFN is remedied.” Ex. J to Gunn Decl. (Dkt. 126-
      5) (emphasis added); see also id. (Plaintiff’s subsequent email four minutes later
      stating: “My extra day pay for 2 8-day weeks will not likely be approved.”).

     In a June 12, 2014 email to JJC/LFN pilots, JJC’s Ryan Pike states in relevant part:
      “Hey guys, BJ Miles from [LFN] is coming out on 6/24 to do your AMRM training.
      All of you are required to be in attendance. Aaron and Craig, I’ll need you [to] stay
      an extra day for this, and we’ll bill [LFN] for the overtime for you.” Ex. 1 to Kreb
      Decl. (Dkt. 141-1) (emphasis added).

     In a June 19, 2014 email string between Plaintiff and LFN’s Ron Fergie, Plaintiff
      attempted to “clear[ ] up the discrepancy of pay/benefits between the LWS
      [(Lewiston-Nez Perce County Regional Airport)] FW [(fixed-wing)] Pilots and
      those hired from Aero Air and other places in recent months,” complaining that:

             BJ Miles is conducting Mandatory Attendance Safety Training next
             week in Lewiston. Dan [Jackson] will be compensated with
             substantial overtime consideration and per diem while LWS Pilots
             will only receive a flat daily rate for the same attendance. I heard a
             rumor our 4th was hired and will likely be receiving that same
             compensation subsidy as the other newer hires while we continue to
             be deferred/limited to only that salary schedule from Jacksons?

             I am hoping you have encouraging news for LWS Pilots’
             assimilation of overtime/pay as the newer hires’ or positive
             feedback from your meeting last week with Senior Management you
             hoped to raise this issue?

      Ex. K to Gunn Decl. (Dkt. 126-5) (emphasis added).

     On June 19, 2014, Ron Fergie [LFN] responded to Plaintiff about his understanding
      of LFN’s pay protocols, saying he had talked to “[LFN’s] Ryan [Swakon] about
      this issue” and that:

             [H]is explanation to me was that the daily rate is based on time and
             a half and should work out to be about the same. He also said you
             had an opportunity to address this with him but you said you didn’t
             have any problems. I have cc’ed Ryan on this email as he is the one
             who would be most able to explain and or help with the pay
             structure. I hope this will help.
      Id.

     On June 19, 2014, Plaintiff then responded to Ron Fergie, stating in relevant part:

MEMORANDUM DECISION AND ORDER - 14
    Case 3:16-cv-00444-REB Document 185 Filed 03/05/21 Page 15 of 21




         I have been on a merry-go-round of deferrals to find relief on this
         issue for far too long, but to no avail. I apologize I only felt it proper
         to begin with you in the anticipated chain of command.

         I haven’t spoke to Ryan since he called after I returned to cover Matt
         Stewart’s shift when he was let go in March. I heard Ryan was in
         Boise when I delivered 890WA for a 100-hr but was inclined time
         constraints of his scheduled departure [sic] did not leave adequate
         time to address the aircraft squawk list with Brent Demer and also
         address the pay and benefits issue I was not prepared to raise in such
         little amount of time Wayne Warner made no promises would
         actually be available for me [sic].

                                           ....

         Dan Jackson has stated he and all of the newer hires are receiving
         the same [JJC] daily pay rates as Lewiston hires, but then making
         entry in the LFN ADP payroll site for additional overtime for
         additional days of work, travel and all duty days exceeding 7 normal
         12-hr shift as well as additional compensation for holiday pay when
         worked and per diem when away from their bases. Dan has also
         stated he and the other pilots are included on the LFN insurance
         programs and not limited [to] Jacksons coverages as the Lewiston
         pilots are at much higher premiums, deductibles and at lesser
         coverages.

         All of these measures were promised to me when I was interviewed
         and hired in December where no deferral or differentiation was
         inferred to commensurate with LFN receiving a Certificate and Ops
         Specs except for benefits which were stated would be supplemented
         where deficient on Jackson’s coverage until such time as open
         enrollment with LFN could be made available [sic].

         This could be construed as a reduction in promised compensation in
         addition to salary negotiations I chose to defer as a result of
         additional promises of leadership, advancement and or lateral
         assignment to new base location opportunities that we previously
         discussed and were provided a loosely diplomatic and quaint
         deferral and discount of my potential grievance having not even
         been notified such actions were ensuing, much less tender my desire
         for consideration or candidacy [sic].

         We have broken our backs and sought to give 150% to the mission
         and vision of LFN with Fixed Wing ops cutting a lot of roads and
         pouring a lot of foundation that did not previously exist, without a
         safety net and yet, with considerable positive results because LFN

MEMORANDUM DECISION AND ORDER - 15
      Case 3:16-cv-00444-REB Document 185 Filed 03/05/21 Page 16 of 21




             has been raved as the best to care for its staff and the best and highly
             sought places for its staff to call home. LFN’s treatment of the same
             group of workers differently in compensation and access to benefits
             because their roots are alternatively traced and as a direct result of
             a backroom deal out of necessity or convenience has to be
             recognized as inconsistent if not counterproductive and even
             detrimental to such accolades?

             Please forward as necessary. It is disappointing to go months
             without any advocate for relief or for anyone to accept ownership,
             obligation and/or pride and stewardship of us in LWS FW and all
             the hard work and loyalty we have dispensed, only to take a back
             seat to a pompous Aero Air Contingent that was interested in
             coming to LFN only after their cushy entrenchment in Hillsboro was
             in jeopardy by maturing of the LFN FW Commander Contract.

             I apologize for any grief caused you. Surely you can imagine my
             exhaustive pursuit to date and hope for any miniscule grain of
             remedy but deferred at every turn while the status quo prevails,
             negatively affecting my income, expenditures for a lackluster health
             plan and a ridiculous commute every week [sic].

      Id. (emphasis added).

     Then, in a June 26, 2014 email to LFN’s Ryan Swakon and Ron Fergie, Plaintiff
      stated in relevant part:

             In attending BJ’s AMRM briefing Tuesday, I was elated to find
             affirmation, recollection and support implicated in my pursuits
             since April to remedy exclusion of LWS FW Pilots from conciliatory
             provisions to other pilots more recently hired. . . . .

             I am going to break the biggest rule of negotiation by disclosing
             upfront: I will not be escalating my assertions beyond this
             conclusive criticism to further confront or create a conflict because
             of these inducements. Even if justified and appreciable on very
             significant aspects of our recruitment or future roles with LFN, I do
             not feel anyone will properly benefit from drawing any lines in the
             sand on these issues.

             Therefore, I will simply speak my peace in three simple and concise
             points, withhold demand or place any expectation upon LFN for
             remedy. It is at LFN’s pleasure, whether to operate within mission
             specifications and parameters they set and then disclosed when I
             joined the team. My aim is only to draw attention and/or distinction;
             this aircraft’s attitude and situation are not in alignment or is
             deviating from a course and objectives that we agreed upon at my

MEMORANDUM DECISION AND ORDER - 16
    Case 3:16-cv-00444-REB Document 185 Filed 03/05/21 Page 17 of 21




         hire and for our mutual enrichment. The value of my input as a crew
         of this mission of LFN can only be determined by leadership at LFN.

         Fear of reprisal by my fellow crew mates to speak up or their refusal
         to tender a view when solicited “do you have any problems” should
         not be an adequate gauge of their health, morale or support for
         reported flaws in any LFN operation.

         1. Compensation

         I was tendered an offer for an hourly wage to accept the LWS FW
         Position. Jackson’s payroll system/structure lacked an ability for
         payroll adjustments to compensate our overtime and holiday duties
         and was only to be a temporary solution to surrogate our
         compensation.      Dated inquiries upon learning LWS Pilots’
         exclusion from adjustments provided other pilots hired well after
         our induction [sic]. Jacksons has stated all pilots on LFN dedicated
         operations are being compensated equally within their payroll.
         Non-LWS Pilots are reported as receiving hourly, overtime, holiday
         and per diem supplements by LFN.

         2. Insurance Benefits

         I was hired with the stated expectation to be placed upon an LFN
         medical, dental, vision and life benefit coverage option(s) at the
         earliest available opportunity and that any shortcomings from
         limitations of coverage under any enrolled Jackson’s coverage
         would be supplemented by LFN according to their attractive
         coverage option(s). I have been fortunate to not require such
         intervention by LFN and have yet been offered enrollment under
         LFN to enjoy those benefits with that same exclusivity as cited above
         regarding compensation.

         3. LFN Seniority, Growth and Future Base Assignments

                                         ....

         In conclusion, I am only asserting, boldly and I hope, concisely
         herein, a level of criticism I wish to escalate no further in
         communicating these deficiencies while omitting a host of
         secondary shortcomings I hope may be resolved with complete LFN
         assimilation I understand is scheduled.

         I entertained complains from my LWS teammates prior to raising
         the original protest in April and thoroughly discussed potential
         effectiveness from our unity. Aaron [Roark] and Craig [Young]
         reconsidered their positions and were adamant, declining any

MEMORANDUM DECISION AND ORDER - 17
       Case 3:16-cv-00444-REB Document 185 Filed 03/05/21 Page 18 of 21




               support and asked to be excluded in any communication I made to
               LFN. Any backlash or retribution of this conclusive and intended
               constructive criticism should be reserved for me alone as Craig and
               Aaron have asked I not speak on their behalf. Other than confirming
               and supporting context of LFN commitments during our
               recruitment. Any indictment of their corporate support is purely
               unintentional.

       Ex. G to Gunn Decl. (Dkt. 126-5) (emphasis added).

      On July 9, 2014, JJC’s Steve Bower emailed Plaintiff, Craig Young, and Aaron
       Roark, stating in relevant part: “[LFN’s] Ryan Swakon told me this morning that
       he contacted you all last night and that LFN is now providing you with their benefits
       and overtime compensation. I think that’s wonderful. He also said you are
       interested in helping fill the schedule for the missing fourth pilot now that you will
       earn about double what Jacksons paid for working days off. . . . .” Ex. H to Gunn
       Decl. (Dkt. 126-5) (emphasis added).7

       Over and over again, the record highlights that, whatever benefits Plaintiff claims to have

been owed (but never received), such benefits were not promised to him by Jacksons when he

was recruited by LFN and later hired by Jacksons because of that recruitment, to then fly

exclusively for LFN. Likewise, it is inescapable that Plaintiff understood that Jacksons was not


       7
           Plaintiff argues that when deposed, LFN’s Ryan Swakon disagreed with the
representations made in Steve Bower’s July 9, 2014 email (though Plaintiff, as part of the July 8,
2014 meeting with Mr. Swakon, nonetheless alleged them to be true (see Pl.’s Am. Compl.,
¶¶ 55-57 (Dkt. 78))), claiming that he only told Mr. Bower that LFN was “moving forward with
the process to bring [JJC/LFN pilots] on board.” See Ex. 1 at 111:20-112:12 to Pl.’s Errata (Dkt.
176-1); see also id. at 114:11-14. According to Mr. Swakon, as of July 8-9, 2014, LFN was not
providing the JJC/LFN pilots with LFN benefits and overtime compensation because “[t]here’s
no way [LFN] can provide them with compensation and pay if they’re not my employees.” Id. at
112:17-113:11. Regardless, even if LFN never actually incorporated the JJC/LFN pilots into
LFN’s benefits and overtime compensation structure, it is undisputed that only LFN could
approve increases in Plaintiff’s (or other JJC/LFN pilots’) benefits and overtime compensation.
See id. at 114:15-21 (Mr. Swakon testifying that JJC/LFN pilots based in Lewiston flying on
behalf of LFN did not get any increase in their benefits and overtime compensation between July
and August 2014 “[b]ecause I did not approve it.”); see also id. at 115:3-7 (Mr. Swakon
characterizing his conversation with JJC pilots as follows: “[JJC] has their pay practices, and
LFN has our pay practices. And I did tell them on the phone that when they became an LFN
employee, they would fall under our pay practice.”) (emphasis added). This testimony aligns
with Mr. Bower’s January 16, 2014 email that the JJC/LFN pilots are not entitled to overtime
pay. See supra. It was, after all, LFN’s pay practices, not Jacksons’ pay practices, that were the
source of Plaintiff’s claims, as he repeatedly described in his communications.

MEMORANDUM DECISION AND ORDER - 18
       Case 3:16-cv-00444-REB Document 185 Filed 03/05/21 Page 19 of 21




responsible for these additional benefits, as his own communications consistently directed his

inquiries and complaints about the issue to LFN (not Jacksons) because only LFN (not Jacksons)

could account for such benefits. See supra. In this setting, Plaintiff’s claims against Jacksons

cannot stand.

       In other words, where Plaintiff’s claim for failure to pay insurance-related wages (his first

claim) presumes a promise from Jacksons to pay those wages, the absence of such a promise

necessarily defeats the claim. Simply put, the record does not reflect that Jacksons was obligated

to pay Plaintiff the insurance-related wages he now seeks. And, without such an obligation,

there can be no wrongful termination in violation of public policy (his second claim) when the

claim is anchored on that (or some other) imagined obligation in the first instance. This also

upends Plaintiff’s retaliation claim under the FLSA (his third claim). Even if Plaintiff, as an

exempt employee, had a good faith belief8 that Jacksons was still responsible for his overtime

pay, the record proves there was no such responsibility, to wit: Jacksons had not paid any JJC

pilots overtime. See, e.g., Keith v. Univ. of Miami, 437 F. Supp. 3d 1167, 1171-73 (S.D. Fla.

2020) (in dismissing complaint, rejecting employee’s good faith belief that she was entitled to

more compensation under FLSA as not “objectively reasonable belief,” stating: “Where, as here,

Plaintiff was explicitly exempt and therefore not covered by the FLSA, the court concludes no

reasonable employer, given the context and content, could have perceived her complaint as a


       8
          On this point, Plaintiff seeks to emphasize Steve Bower’s December 13, 2013 email.
See supra. But his argument that it supports Plaintiff’s alleged good faith belief about Jacksons
paying overtime is undermined by the subsequent January 14 & 16, 2014 correspondence from
Jacksons (six months before Plaintiff was terminated), coupled with Jacksons never paying
overtime, Plaintiff’s own correspondence to LFN thereafter about overtime, Plaintiff’s
allegations in his First Amended Complaint, the Declarations of Messrs. Young and Roark, and
the deposition testimony of LFN’s Ryan Swakon. See id; see also, e.g., Range Road Music Inc.
v. East Coast Foods, Inc., 2010 WL 11527426, at *4 (C.D. Cal. 2010) (“A genuine issue of
material fact is not created where the only issue of fact is to determine which of the two
conflicting versions of the plaintiff’s testimony is correct.”).

MEMORANDUM DECISION AND ORDER - 19
       Case 3:16-cv-00444-REB Document 185 Filed 03/05/21 Page 20 of 21




genuine assertion of rights under the FLSA. . . . Because Plaintiff is explicitly exempt and

therefore not covered by the FLSA, Plaintiff’s cause of action under the FLSA is futile.”).

       Plaintiff understandably seeks to emphasize some aspects of this record in isolation and

attempts to construe from such isolated pieces of the record inferences in his favor to argue a

genuine dispute of material fact to avoid summary judgment. But this is a record that must be

considered in toto, and even the inferences that Plaintiff would draw upon fail the test of being

reasonable inferences (that would then create a genuine issue of material fact) when measured

against the entirety of the record. See Anderson, 477 U.S. at 252; Scott, 550 U.S. at 380; Weston,

359 F.App’x at 870.

       Even when construing all reasonable inferences in Plaintiff’s favor, no reasonable juror

could conclude that Jacksons was obligated to pay Plaintiff the at-issue additional benefits. See

id. Therefore, there is no genuine issue of material fact that would preclude entry of summary

judgment. Accordingly, Jacksons’ Motion for Summary Judgment is granted and Plaintiff’s

claims against Jacksons are dismissed.9

                                          IV. ORDER

       Based on the foregoing, IT IS HEREBY ORDERED that

       1.      Defendants’ Motion for Summary Judgment (Dkt. 126) is GRANTED;

       2.      Plaintiff’s claims against Jacksons are DISMISSED; and


       9
          After Plaintiff’s counsel withdrew on July 13, 2020, Plaintiff has represented himself
and, in that capacity, has repeatedly suggested that Jacksons has not complied with its discovery
obligations. See, e.g., Pl.’s Mem. ISO Mot. for Recusal or Disqual. of Judge, p. 6 (Dkt. 136-2).
The Court notes that the only Motion to Compel, filed on May 21, 2019, was seemingly resolved
as of June 28, 2019 (pursuant to a stipulation whereby Jacksons agreed to produce the documents
ordered by the Court on or before that date). See Mtn. to Compel (Dkt. 92); 6/12/19 Order (Dkt.
98); Stip. for Ext. of Time (Dkt. 101). Thereafter, in the parties’ February 14, 2020 and May 4,
2020 Joint Status Reports (Dkts. 112 & 113) (while Plaintiff was still represented by counsel),
there is no mention of any problematic outstanding discovery issues. Nor has another Motion to
Compel ever been filed before the expiration of the discovery deadline in this case.

MEMORANDUM DECISION AND ORDER - 20
    Case 3:16-cv-00444-REB Document 185 Filed 03/05/21 Page 21 of 21




    3.   The seven-day jury trial set to begin April 13, 2021 trial is VACATED.



                                             DATED: March 5, 2021

                                             _________________________
                                             Ronald E. Bush
                                             Chief U.S. Magistrate Judge




MEMORANDUM DECISION AND ORDER - 21
